Case dismissed on appeal for failure to observe Rule 19 (1) governing appeals, the nature of the action not appearing in record.
This action was begun in a court of a justice of the peace presumably to recover for property damage in an automobile collision. There was judgment for the plaintiff. Apparently, defendant set up a counterclaim and issues submitted thereon were answered in the negative.
From judgment for the plaintiff the defendant appealed.
The summons and complaint do not appear in the record. Hence we are not properly informed as to the nature of the action. Therefore, in accordance with Rule 19, section 1, the appeal is dismissed. Waters v. Waters,199 N.C. 667; Pruitt v. Wood, 199 N.C. 788.
Appeal dismissed.